DETAILED ACTION
Reasons for Allowance
Claims 1-13 are allowed over the prior art of record as filed on March 13, 2020.

The following is an examiner’s statement of reasons for allowance: The closest prior art of records fail to teach that: wherein the classification operation further includes determining a pulse count comprising a number of crossings of the time axis or a number of pulse peaks for each of the pulse packets identified in the Doppler ultrasound signal and classifying any pulse packet whose determined pulse count is at or below a threshold as a hiccup. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792.  The examiner can normally be reached on Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BO JOSEPH PENG/Primary Examiner, Art Unit 3793